DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.


Rejections under 35 USC § 112(a):
	By amendment, the claims now meet the written description requirement.  The rejections under 35 USC § 112(a) are withdrawn.

Rejections under 35 USC § 103: Agilent in view of Okabe
	The remarks take the position that the surfaces in Okabe that press against a gasket are shown as flat or planar.  This has not been found persuasive.  Okabe defines 11a and 13a as “gasket pressing projections” ([0032]) that are “brought into close contact with the both surfaces of the gasket” ([0032]).  The annular gasket pressing 
	It is not clear why the remarks again suggest the projections of Okabe are planar. As discussed above the elements 11a/13a are defined as projections from an end surface.  A projection is a non-planar surface feature on a surface (i.e. a projection projects, thus non-planar with the end surface).  
	Moreover, sealing interfaces of this sort are well known to the art.  See further instances discussed in:
 USPN 4,685,193, which shows surface projections 22 biting into a metal gasket 33 to form a vacuum seal (see figures 1 and 2)
USPN 3,515309 which shows projections 30/34 biting into a gasket 32 to form a vacuum seal.
US pgPub 20190093776 paragraph [0020] teaches the sealing structure is in the form of a knife edge projecting from the flange face. The gasket is formed from a comparatively softer material so that the knife edges plastically deform the gasket material as the flanges are drawn together to create the seal. 
USPN 4,988,130 which shows knife edges 11/12 biting into a copper gasket

The remarks are therefore unpersuasive and the rejection stands.  
 

Rejections under 35 USC § 103: Agilent in view of Okabe as evidenced by O’Brien/Brennan
	The remarks discuss the gasket of O’Brien.  However, O’Brien was not used for teaching a gasket.  O’Brien was not used for teaching any claim limitation.  O’Brien was used as evidence to support the rational that it was known to the art that pressure differentials between two vacuum chambers needs to be maintained.  This evidenced was used to bolster why one of ordinary skill in the art would look to improve the sealing effect of the gasket in Agilent.  The same rational applies to Brennan.  Moreover, Brennan was not used to teach any limitation and not used as prior art.  Brennen was only used to show the inherent problems with a new gasket and why one of ordinary 

Rejections under 35 USC § 103: Agilent in view of Baduder
The remarks argue that the ribs of Babuder refer to US patent 3,521,910 which teaches surfaces 52, 52’ and ribs 48/50 that press against gasket 16. The remarks then suggest that such ribs to surfaces of Agilent would not result in the claimed non-planar surfaces with surface features.  As can be best understood from the specification, the surfaces of the cone and the interface are actually made non-planar by the surface features themselves.  Therefore a surface with a rib would make a non-planar surface and thus sufficient to make obvious the claimed invention. 


Rejections under 35 USC § 103: Agilent in view of Lau
	The remarks take the position that the Lau does not use first and second non-planar surface features on two different components that mate to each other.  First the claim has no requirement that two components mate with each other, nor was Lau used to modify Agilent for teaching such subject matter.  The remarks then suggest the recess arrangement of Lau does not appear capable of providing a force to a first surface of a gasket and a second surface of the gasket to provide a substantially fluid 
 “A seal gasket 66 is preferably inserted between housing 34 and flange 54 when they are coupled together. Gasket 66 is inserted into place in recesses 40, 60; and wedges 41, 61 partially crush opposing faces of gasket 66, as shown in FIG. 4. When housing 34 and flange 54 are coupled, a sealed sample chamber 68 is created. Flanges 41, 61 and partially crushed gasket 66 thus prevent gases contained within the temporarily sealed sample chamber 68 from leaking. Although housing 34 and flange 54 may be repeatedly sealed and resealed, gasket 66 may only be used once became it is permanently deformed and crushed during use. Gasket 66 is preferably manufactured of oxidation-free high conductivity copper. High purity aluminum is also acceptable.”
Lau unquestionably teaches the first and second non-planar surface features and a force to the gasket to provide a substantially fluid tight seal.  That is, if the seal is enough such that gases cannot escape, then equally sealed such that gases cannot enter.
The remarks suggest that the instant specification teaches the sampler cone and interface provides a seal while still permitting ions to be provided.  The examiner agrees, however such a seal is taught by Agilent (i.e. gasket).  Lau was merely used to show how such a seal may be improved.  That is, it is the gasket sealing mechanism of Lau that was used to modify the teaching of Agilent.

Rejections under 35 USC § 103: Agilent in view of Okabe and Ajvs


Rejections under 35 USC § 103: Agilent in view of Okabe and Weeks
	The reiterated arguments are unpersuasive as discussed above.  Moreover, Weeks is analogous art in that it solves a problem reasonably pertinent to the problem faced by the applicant of improving a seal.

Rejections under 35 USC § 103: Agilent in view of Okabe and Swasey et al.
The reiterated arguments are unpersuasive as discussed above.  Further, Swasey was not used for teaching any intended use for the gasket.  Instead, Swasey was used to show that in the gasket art, multi-layer gaskets are commonly used as alternatively with single layer gaskets when establishing a fluid-tight seal between two members to be clamped together ([0005]).  Swasey was not used for teaching any particular type of gasket, except to show that single and multi-layer gaskets are used interchangeably when creating a seal.  Nothing else is required to meet the limitations of claim 9 since the only requirement is that the gasket is a multi-layer metal gasket.

Rejections under 35 USC § 103: Agilent in view of Okabe in view of Ajvs and further in view of Ohmi et al. 
The reiterated arguments are unpersuasive as discussed above.  

Rejections under 35 USC § 103: Agilent in view of Okabe in view of Morrisroe
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 13, 14, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent technologies (Agilent Technologies, “PerkinElmer NexION Series ICP-MS – Part 1: Removal, cleaning and replacement of the interface cone”, PerkinElmer NexION Series ICP-MS - Part 1: Removal, cleaning and replacement of the interface cone, “https://www.youtube.com/watch?v=RWyrLV0TMao” April 15, 2016) (annotated screen shots submitted below. Original screenshots submitted herewith)(herein Agilent) in view of Okabe et al. (US pgPub 2014/0312617) alone or as evidenced by O’Brien et al. (US pgPub 2016/0233072) or as evidenced by Brennan et al. (Brennan et al. “ICP-MS Cones: Why, When and how to maintain”, Glass expansion 2020).
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Baduder et al. (USPN 4,650,227) 
Alternatively, claims 1, 13 and 21 are rejected over Agilent in view of Lau et al. (USPN 5,373,724)1.
Regarding claim 1, Agilent teaches  a mass spectrometer assembly (title) comprising: 
a sampler cone comprising a sample orifice (at 2 mins, 22 seconds, see the following annotated screen shot of the sample cone with a sample orifice

    PNG
    media_image1.png
    472
    1246
    media_image1.png
    Greyscale

 configured to fluidically couple to an ionization source that provides a fluid beam comprising ions to the sample orifice (inherent function of a sample cone in an ICP-MS), wherein the sampler cone comprises a first surface of the sampler cone (at five mins., 24 seconds, the following annotated screenshot); 

    PNG
    media_image2.png
    669
    503
    media_image2.png
    Greyscale


a mass analyzer interface  configured to couple to the sampler cone ((at 2 mins, 31 seconds see MS interface configured to couple to sample cone by threads.  See annotated figure below), 

    PNG
    media_image3.png
    668
    1247
    media_image3.png
    Greyscale

wherein the mass analyzer interface comprises a second surface of the mass analyzer interface (best seen in annotated figure below at 2 mins, 31s, interface surface interfacing with gasket)

    PNG
    media_image4.png
    606
    1201
    media_image4.png
    Greyscale

a gasket between the first surface and the second surface (at five mins, 25 seconds, see the following annotated screenshots), 

    PNG
    media_image5.png
    531
    904
    media_image5.png
    Greyscale


wherein the first surface provides a force to a first surface of the gasket and the second surface provides a force to a second surface of the gasket to provide a seal between the sampler cone and the mass analyzer interface when the sampler cone is coupled to the mass analyzer interface (see at 5 mins., 27 seconds, the following annotated screenshot.  Note a gasket inherently seals two components together by screwing the sample cone to the MS interface with the gasket therebetween).

    PNG
    media_image6.png
    591
    886
    media_image6.png
    Greyscale
	Agilent differs from the claimed invention by not disclosing any surface features of the first and second surfaces contacting the gasket so as to form a fluid tight seal.
	However, Okabe et al. teach a first non-planar2 surface feature on a surface, a second non-planar3 surface feature on a surface and a gasket between the first non-planar surface feature and the second non-planar surface feature, wherein the first non-planar surface feature provides a force to the first non-planar surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal ([0032], note projections 11a (first non-planar surface feature with the end surface) and 13a (second non-planar surface 
	Okabe et al. modifies Agilent by suggesting surface projections on the first and second surfaces to bite into the gasket.
	Since both inventions are directed towards joints with metal gaskets, it would have been obvious to one of ordinary skill in the art to provide the projections of Okabe in the device of Agilent because the projections bite into both surfaces of the gasket allowing a high sealing property to be ensured ([0032]).  That is, the projections would improve the sealing performance of the gasket of Agilent. Moreover, as evidenced by O’Brien et al. it is known that where a pressure differential needs to maintained (i.e. between a vacuum chamber and atmosphere that a seal should be utilized ([0003]).  Therefore, one of ordinary skill in the art would be motivated to look to improve the sealing effect such that the pressure differential between atmosphere and vacuum may be ensured. Moreover Brennan et al. is evidence at page 3, left column, last paragraph teaches that “installing a new or recently cleaned cone with a worn gasket…can prevent a proper vacuum and result in rapid overheating of the cone”.  Therefore, improving the seal as done in Okabe et al. would ensure a proper vacuum and prevent rapid overheating of the sample cone.
	Alternatively, Babuder et al. teach a first a non-planar 4surface feature on surface, a non-planar second surface feature on a surface and a gasket between the 
Babuder et al. modifies Agilent by teaching an improvement in gasket sealing using a sealing bead on each coupling component.
Since both inventions are directed towards fluid tight couplings, it would have been obvious to one of ordinary skill in the art to apply the sealing beads of Baduder et al. to the sampler cone and MS interface of Agilent because the sealing coupling construction of Baduder has been met with substantial commercial success and has provided improved coupling capabilities over a wide range of system and operating parameters (col. 1, liens 36-39).
Alternatively, Lau et al. teach a first non-planar surface feature on a surface (wedge 61 formed in recess 60 of flange 56, thus non-planar surface feature formed a surface of the recesses formed on the flange), a second non-planar surface feature on a surface (wedge 41 formed in recess 40 of flange 36, thus non-planar surface feature 
Lau modifies Agilent by suggesting protrusions to flanges on opposite sides of the gasket.
Since both inventions are directed towards inlets into a mass spectrometer (Lau et al. (col. 2, lines 49-55 teach tube 42 is connected to a mass spectrometer), it would have been obvious to one of ordinary skill in the art to modify the flanges of Agilent to have the recesses and wedges of Lau et al. because when the housing and flange are coupled, a sealed chamber is created that may prevent gases contained within the sample chamber from leaking and may be repeatedly sealed and resealed (col. 3, lines 12-18).  Thus the wedges of Lau would allow for repeated cleanings as done in Agilent while ensuring a tight seal with each closure.  Moreover, crushing the gasket ensures gases are not leaked from the low pressure inlet to the mass spectrometer.
	Regarding claim 4, Agilent teaches wherein the sampler cone further comprises threads configured to couple to threads on the mass analyzer interface (threads seen in the last annotated screen shot in claim1 above).
Regarding claims 5 and 17, Agilent in view of Okabe et al. teach wherein the first surface feature of the sampler cone comprises a first projection and the second surface feature of the mass analyzer interface comprises a second projection (sampler cone and mass analyzer taught in Agilent above in claim 1, first and second projections 11a 
Claim 13 is broader in scope than claim 1 and thus obvious as discussed herein above.  Moreover, Okabe teaches deforming gasket (i.e. crushed) in paragraph [0024].  Alternatively, Babuder et al. teaches indentations in gasket (i.e. crushed) in col. 1, lines 34-35.
Regarding claim 14, Agilent teaches wherein tightening first threads of the sampler cone to second threads of the mass analyzer interface (5 mins and 27 seconds of video shows the gasket being screwed between sampler cone and mass analyzer) crushes the metal gasket between the first surface feature and the second surface feature (see discussion above with regards to Okabe and Babuder respectively, with motivation to combine discussed in claim 1).
Claim 21 is commensurate in scope with claim 1, thus is obvious as discussed above in claim 1. Further Agilent teaches a mass analyzer in the title.
Regarding claim 22, Agilent teaches a sample introduction device fluidically coupled to an ionization source (title teaches ICP (inductively coupled plasma) requires a sample introduction so as to ionize the sample for mass spectrometry), wherein the ionization source is fluidically coupled to the orifice of the sampler cone (inherent to introduce sample into mass analyzer).
Regarding claim 23, Agilent teaches a detector (inherent in ICP-MS).
.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Ajvs (“https://www.ajvs.com/new/index.php?cPath=038_173_186_413”, 2016) (copy of publication submitted herewith)
Regarding 7, Agilent teaches wherein the gasket comprises a metal gasket (aluminum see 4 mins and 32 seconds).  
Agilent fails to specifically disclose the thickness to be.
However Ajvs teaches a thickness of an aluminum high vacuum gasket to be 0.11 mm.
Ajvs modifies the combined device by suggesting a thickness of an aluminum gasket.
Since both devices are directed towards aluminum vacuum gaskets it would have been obvious to one of ordinary skill in the art to use the thickness of Ajvs because it would be suitable thickness for the vacuum environment of Agilent.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Weeks (USPN 4,842,287).
Regarding claim 8, the combined device differs from the claimed invention by not disclosing wherein the first surface feature, the second surface feature and the gasket each comprises a material with a substantially similar coefficient of thermal expansion.
However Weeks teaches wherein the first surface feature, the second surface feature and the gasket each comprises a material with a substantially similar coefficient of thermal expansion (col. 4, lines 12-16).
Weeks modifies the combined device by suggesting a matching of thermal expansion coefficients between the gasket and the materials of the first and second surfaces.
Since both inventions are directed towards sealing, it would have been obvious to one of ordinary skill in the art to match the thermal expansion coefficients as done in Weeks because it would insure the integrity of the seal during thermal transitions (col. 4, lines 12-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Swasey et al. (US pgPub 2011/0079964).
Regarding claim 9, the combined device only teaches an aluminum gasket, thus fails to disclose a multi-layer gasket.
However, Swasey is evidence that it is common to use a single layer of a single piece of material or a plurality of stacked layers overlying one another formed as a multilayer gasket ([0005]).
Swasey modifies the combined device by teaching that a single layer gasket is commonly substituted with a multi-layer gasket.
Since both inventions are directed towards gaskets for a seal, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. in view of Ajvs (https://www.ajvs.com/new/index.php?cPath=038_173_186_413, 2016)and further in view of Ohmi et al. (USPN 5,720,505).
Regarding claim 10, Agilent fails to disclose the dimensions of the gasket and Okabe fails to disclose the shape and height of the protrusions.  
	However, Agilent does show a very thin gasket.  Therefore it would have been obvious to one having ordinary skill in the art at for the gasket to have a thickness of 0.2-0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  That is, Agilent in view of Okabe et al. would be motivated to have a thin gasket such that it may have sufficient flexibility to easily shape and adapt to surfaces in abutment with the surface features of Okabe et al., however not so thin such that the aluminum gasket would crack and break the seal.  Further the Ajvs shows an aluminum gasket at 0.23 mm thickness, therefore it would have been obvious to modify the combined device to have the claimed thickness because the vacuum gasket would be suitable for the intended use of the combined device.
Moreover, the combined device fails to disclose the height of the protrusions being less than 1 mm and triangular in shape.

Ohmi modifies the combined device by teaching the shape and height of projections.
Since both devices are directed towards sealing gaskets with protrusions, it would have been obvious to one of ordinary skill in the art to use the height and shape of Ohmi in the combined device because “the seal projections 57, 58, 67, 77, 77, 78…characterized in that …the tightening torque increases at a lower rate than in the case of the second embodiment since each seal projection has a sharp extremity. This enables the worker to readily perceive the alteration of reaction in the second half of the tightening procedure and to easily detect the completion of tightening….” (col. 7, lines 63-667 through co. 8, lines 1-4).  Therefore, overtightening can be avoided.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. in view of Morrisroe (US pgPub 2015/0048061).
Regarding claim 25, Agilent teaches a nexion device (at 16 seconds the device is shown as a NexION 3000 which has a quadrupole in the mass spectrometer), however fails to disclose the type of mass analyzer used.
However, Morrisroe teaches a quadrupole mass analyzer ([0056]).

Since both inventions are directed towards using Nexion devices, it would have been obvious to one of ordinary skill in the art to use a quadrupole mass spectrometer because it would be suitable to be used as a mass analyzer in the nexion device of Agilent ([0057] teaches the mass analyzer includes an oxidation resistant induction device, paragraph [0058] the oxidation resistant material can be configured as a coiled wire and paragraph [0060] descries the copper load coil being a NexION device).  That is, the use of a quadrupole would lead to predictable results to one of ordinary skill in the art.


Relevant art of interest to the applicant:
Nakata et al. (US pgPub 2011/0031745) teaches “The gasket (4) is made of a nickel alloy or the like. The gasket (4) is plastically deformed between the abutment ends of the coupling members (2) and (3), thereby providing sealability. Annular gasket pressing projections (13) and (14) are formed at the abutment ends of the coupling members (2) and (3). FIG. 1 shows an adequately tightened state. Here, the gasket pressing 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: while not applied herein, Faria et al. (USPN 4,685,193), Welch (USPN 3,515,309), Obara et al. (USPN 4,988,130), Obara et al. (USPN 5,630,592), Nakata et al. (US pgPub 2011/0031745)  or Ligeti (US pgPub 2019/0093776) all would make obvious claim 1 for similar reasons as Okabe.  This point is only made to show that non-planar surface features is not specific enough to distinguish “surface features” from what was generally known from the vacuum sealing arts.
        2 Note the surface projections 11a and 13a on end surfaces of 11 and 13 make the surfaces of 11 and 13 non-planar.  See discussion in response to arguments above.
        3 Note the surface projections 11a and 13a on end surfaces of 11 and 13 make the surfaces of 11 and 13 non-planar.  See discussion in response to arguments above.
        4 Note the rib projections from end surfaces make the end surfaces non-planar.  See discussion in response to arguments above.